DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/348,168 filed 10/30/2019.
Claims 1-20 are pending in the Application.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “storage system (100, 100a, 100b) is arrangeable in a rack”, “the rack is designed as a housing whose IP protection” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
5.	Claims 1-20 are objected to because of the following informalities:  
Claim 1 line 1 before “Power” insert --A--
Claims 3-19 line 1 before “Power” insert --The--
Claim 20 line 1 before “Procedure” insert --A--
Claim 14 line 3 before “user” delete “an” insert --a--
Appropriate correction is required. Please note the format of the claims in the patent(s) cited.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. No explicit support in the instant Specification was found for the term “virtual power source (12)”, wherein indefinite language is used, such as “virtual”, “symbolically triggered”, raising a question: are these features really exist?

8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



9.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With respect to the term “virtual power source (12)” should be noted that it is not clear if this feature is physically existing
With respect to term “characterized in that the accumulator storage unit (1, 1a, 1b)“ it is not clear what Applicants intent to mean
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “a range from 1:1 to 1:200”, and the claim also recites “1:80” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

10.	Claims 1-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. According to MPEP:
“(1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description (See § 1.58(a).)
(2) See §§ 1.141  to 1.146  as to claiming different inventions in one application.
(e) Where the nature of the case admits, as in the case of an improvement, any independent claim should contain in the following order:
(1) A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known, 
(2) A phrase such as "wherein the improvement comprises," and 
(3) Those elements, steps, and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion.
(f) If there are several claims, they shall be numbered consecutively in Arabic numerals.
(g) The least restrictive claim should be presented as claim number 1, and all dependent claims should be grouped together with the claim or claims to which they refer to the extent practicable.
(h) The claim or claims must commence on a separate physical sheet or electronic page. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material.
(i) Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation (See MPEP 608.01(i) Claims [R-08.2012]).

Please note the format of the claims in the patent(s) cited.

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claim(s) 1-14, 16, 19-20 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Nysen (US Patent Application Publication 20120187898).
With respect to claim 1 (as best understood) Nysen teaches Power storage system (100, 100a, 100b) (paragraph [0029]), comprising 
an accumulator storage unit (1, 1a, 1b) with at least one rechargeable accumulator cell (2, 2a-2j) (rechargeable battery module 41/accumulator storage unit comprising plurality of rechargeable battery cells 12/rechargeable accumulator cells (paragraphs [0034], [0036]; Figs. 3, 4)) and 
a capacitor storage unit (3, 3a, 3b) with at least one capacitor (4, 4a-4j), characterized  in that (capacitor module 48/capacitor storage unit comprising plurality of capacitors 92, which connected to the rechargeable battery module 41/accumulator storage unit (paragraphs [0037], [0078]; Figs. 3, 7)) the accumulator storage unit (1, 1a, 1b) and the capacitor storage unit (3, 3a, 3b) are connected in such way in parallel with each other, that a positive and a negative connection of a load or an external power source (5, 5a, 5b) are directly connectable as well to the accumulator storage unit (1, 1a, 1b) as to the capacitor storage unit (3, 3a, 3b) (wherein capacitor module 48/capacitor storage unit and the rechargeable battery module 41/accumulator storage unit are connected in parallel and both connected to a positive/50 and negative/52 terminals of the load 14 (paragraphs [0037], [0022], [0035], [0080]; Figs. 2, 3, 7)) by means of direct wires (13a-13f) with switch contacts (7a-7n) (using connections/bus 42/44/46/wires comprising switches 80/94/95/99 (paragraphs [0064], [0073], [0080], [0082])) and that as well the accumulator storage unit (1, 1a, 1b) as the capacitor storage unit (3, 3a, 3b) are simultaneously controllable, by means of a common accumulator-capacitor management system (9, 9a-9d) (wherein rechargeable battery module 41/accumulator storage unit and capacitor module 48/capacitor storage unit are controlled simultaneously by module controller 120/management system (paragraphs [0074]), [0080], [0081])) and 
that the accumulator-capacitor management system (9, 9a-9d) comprises at least one microcontroller (μC, μC1, μC2) with which, a potential-free, virtual power source (12) and individual switches (11a-11l) are controllable in such way, that at least one boost current (IB) is assignable to any accumulator cell (2, 2a-2j) and/or any capacitor (4, 4a-4j) (module controller 120/management system comprises one or more processors/microcontroller, which control charge shunting circuitry 62/64/virtual power source using switches 80/94/95/99 to provide increased current/boost current to any battery cell 12/accumulator cell and/or  to any capacitor 92 (paragraphs [0026], [0037], [0039], [0041], [0078], [0082])).
With respect to claims 2-14, 16,19-20 Nysen teaches:
Claim 2: Power storage system (100, 100a, 100b) according to claim 1, characterized in that the accumulator-capacitor management system (9a) comprises at least one first partial management system (9b) for the accumulator cells (2, 2a-2j) and at least a second partial management system (9c) for the capacitors (4, 4a-4j) (paragraphs [0026], [0073], [0074], [0075]).
Claim 4: Power storage system (100, 100a, 100b) according to claim 1, characterized in that the power storage system (100, 100a, 100b) has connections by means of which it is combinable with further power storage systems (100, 100a, 100b) (paragraph [0102]).
Claim 5: Power storage system (100, 100a, 100b) claim 4 characterized in that an algorithm is stored in the microcontroller (μC, μC1, μC2) which defines the boost currents (IB) variably and dynamically (paragraphs [0026], [0059], [0082]).
Claim 6: Power storage system (100, 100a, 100b) according to claim 4, characterized in that the microcontroller (μC, μC1, μC2) comprises a boost counter which counts the boosts (paragraphs  [0032], [0053], [0059], [0024]).
Claim 7: Power storage system (100, 100a, 100b) according to claim 4, characterized in that an algorithm is stored in the microcontroller (μC, μC1, μC2), which defines a lower threshold value, from which charge differences between the accumulator cells (2, 2a-2j) and/or the capacitors (4, 4a-4j) will be boosted, and defines an upper threshold value, up to which charge differences between the accumulator cells (2, 2a-2j) and/or the capacitors (4, 4a-4j) will be boosted (paragraphs [0068], [0069], [0073], [0074]).
Claim 8: Power storage system (100, 100a, 100b) according to claim 4, characterized in that an algorithm is stored in the microcontroller (μC, μC1, μC2), and that the algorithm defines boost sequences, so that the weakest subsystem or subsystems are balanceable and only then the entire system (paragraphs [0055], [0062], [0093]).
Claim 9: Power storage system (100, 100a, 100b) according to claim 1, characterized in that an electronically controllable resistor (10, 10a) is arranged at least at the capacitor storage unit (3, 3a, 3b) (paragraph [0083]).
Claim 10: Power storage system (100, 100a, 100b) claim 1, characterized in that a voltage matching circuit (15) is arranged at least at the capacitor storage unit (3, 3a, 3b) and that the voltage matching circuit (15) comprises at least one coil (14) and at least two controllable switch contacts (7i, 7j) (paragraphs [0083], [0079]; Fig. 7).
Claim 11: Power storage system (100, 100a, 100b) according to claim 4, characterized in that the microcontroller (μC, μC1, μC2) comprises software and the power storage system (100, 100a, 100b) comprises hardware by means of which self-tests or plausibility checks of the displayed actual states and of the detected or measured values are feasible (paragraphs [0031], [0024], [0027], [0069]).
Claim 12: Power storage system (100, 100a, 100b) according to claim 1, characterized in that the accumulator storage unit (1, 1a, 1b) and the capacitor storage unit (3, 3a, 3b), each comprise at least one current sensor (8a-8f) (paragraphs [0030], [0083]).
Claim 13: Power storage system (100, 100a, 100b) according to claim 1, characterized in that the power storage system (100, 100a, 100b) comprises an alarm output interface (paragraph [0031]).
14: Power storage system (100, 100a, 100b) according to claim 1, characterized in that the storage system (100, 100a, 100b) comprises a user input interface for a remote control and/or for a remote maintenance (paragraph [0031]).
Claim 15: Power storage system (100, 100a, 100b) according to claim 1, characterized in that the power storage system (100, 100a, 100b) comprises at least one communication module that communicates bidirectionally and encrypted (paragraphs [0030], [0031], [0073]).
Claim 16: Power storage system (100, 100a, 100b) according to claim 1, characterized in that the power storage system (100, 100a, 100b) comprises a cooling device for the charging cable and the cables and connections of the power storage system (100, 100a, 100b) (paragraphs [0050], [0099]).
Claim 19: Power storage system (100, 100a, 100b) according to claim 1, characterized in that there is a ratio between the nominal capacity of the accumulator storage unit (1, 1a, 1b) and the nominal capacity of the capacitor storage unit (3, 3a, 3b) which is in a range from 1:1 to 1:200 and preferably is 1:80 (paragraphs [0040], [0069], [0071]).
 	Claim 20: Procedure for balancing different charging states of accumulator cells among each other in a separate accumulator storage unit, or of capacitors among each other in a separate capacitor storage unit, or of accumulator cells (2, 2a-2j) and capacitors (4, 4a-4j) in a combined accumulator-capacitor power storage system (100, 100a, 100b) with a microcontroller (μC, μC1, μC2), which controls a potential-free power source (12) as well as individual switches (11a-11l) according to claim 5, characterized in that the following basic procedure steps are carried out: 
a) - sensory gathering of the data relating to the voltage, current strength, temperature and time of all the accumulator cells (2, 2a-2j) or/and of all the capacitors (4, 4a-4j) (paragraphs [0030], [0032], [0038], [0040]); b) - gathering of the boost counter data of the accumulator cells (2, 2a-2j) or/and of the capacitors (4, 4a-4j), in their number and in their current strength, during charging and/or during discharging and/or in the idle mode, and/or within the whole life and/or in several specific time intervals (paragraphs [0062], [0082], [0084], [0087]); c) - evaluating all the gathered data and calculating the SoC of each accumulator cell (2, 2a-2j) or/and each capacitor (4, 4a-4j) (paragraphs [0039], [0045], [0083]); d) - calculating the SoH of each accumulator cell (2, 2a-2j) or/and each capacitor (4, 4a-4j) (paragraphs [0056], [0057], [0060], [0069], [0100]); e) - evaluating the SoC and the SoH and determining the accumulator cells (2, 2a-2j) or/and capacitors (4, 4a-4j) to be boosted (paragraphs [0062], [0069], [0082], [0089]); f) - assigning the boost currents (IB) by means of the individual switches (11a-11l) and of the control of the potential-free power source (12) (paragraphs [0064], [0082], [0084], [0085]).

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nysen as applied to claim 1 above, and further in view of Takahashi et al. (US Patent 9,614,258).
	With respect to claims 15, 17, 18 Nysen teaches all limitations of claim 1 from which claim 15 depends. However Nysen lacks specifics regarding encrypting. Takahashi et al. teaches:
Claim 15: Power storage system (100, 100a, 100b) according to claim 1, characterized in that the power storage system (100, 100a, 100b) comprises at least one communication module that communicates bidirectionally and encrypted (col. 7, ll.13-15).
Claim 17: Power storage system (100, 100a, 100b) according to claim 1, characterized in that the power storage system (100, 100a, 100b) is arrangeable in a rack which is modularly constructed and scalable (col. 56, ll.24-29; col. 66, ll.7-15; Figs. 24A, 24B).
Claim 18: Power storage system (100, 100a, 100b) according to claim 17, characterized in that the rack is designed as a housing whose IP protection lies in a range from IP21XX to IP68DH and is preferably IP53XX (col. 66, ll.7-15; Figs. 24A, 24B).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Takahashi et al. to teach specific subject matter Nysen does not teach, because it provides a power storage device having improved cycle performance, which can be manufactured (col. 56, ll.16-17).

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
05/19/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851